DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment replace the examiner’s amendment in the Notice of Allowance filed 4/23/2021.
Authorization for this examiner’s amendment was given in an interview with Kim Richardson on 6/10/2021.
The application has been amended as follows: 
1. – 4. (Cancelled).

9. – 14. (Cancelled).

15.	(Currently amended) An article made of a copper-manganese alloy comprising:
an amount of manganese that is at least 32 weight percent and not more than 36 weight percent of a combined total amount of a Cu-Mn alloy system capable of avoiding or reducing dendritic growth during solidification of the copper-manganese alloy, compared to dendritic growth during solidification of a copper-manganese alloy containing less than 32 weight percent manganese, to avoid microporosity attributable to comprising manganese carbide precipitates.

17.	(Currently amended) The article of claim 15, wherein the manganese carbide is Mn7C3.

19.	(Currently amended) The article of claim 15, wherein the article is one of a plumbing valve, a plumbing fitting and a propeller.

26.	(Currently amended) A copper-manganese alloy a Cu-Mn alloy system capable of avoiding or reducing dendritic growth during solidification of the copper-manganese alloy, compared to dendritic growth during solidification of a copper-manganese alloy containing less than 32 weight percent manganese, to avoid , containing a microstructure free of dendritic growth or containing a combination of cellular growth and dendritic growth, and an amount of carbon capable of forming manganese carbide precipitates during solidification of the copper-manganese alloy, wherein the copper-manganese alloy contains at least 32 weight percent and not more than 36 weight percent manganese.

29.	(Currently amended) The copper-manganese alloy of claim 26, wherein the carbon content is derived from a melting vessel used to melt the copper-manganese alloy.

30.	(Currently amended) A wrought article made of a copper-manganese alloy comprising:
an amount of manganese that is at least 32 weight percent and not more than 36 weight percent of a combined total amount of a Cu-Mn alloy system capable of avoiding or reducing dendritic growth in a corresponding cast form, compared to dendritic growth during solidification of a copper-manganese alloy containing less than 32 weight percent manganese, containing a microstructure free of dendritic growth or containing a combination of cellular growth and dendritic growth, and comprising manganese carbide precipitates.

31.	(Currently amended) The wrought article of claim 30, wherein the manganese carbide is Mn7C3.

32.	(Currently amended) The wrought article of claim 30, wherein the wrought article is one of a plumbing valve, a plumbing fitting and a propeller.

34.	(Currently amended) The wrought article of claim 31, wherein the wrought article is one of a plumbing valve, a plumbing fitting and a propeller.

40.	(Currently amended) The article of claim 15, a volume fraction of the manganese carbide precipitates is 

copper-manganese alloy contains graphite particles in contact with or surrounded by manganese carbide precipitates.

42.	(Currently amended) The copper-manganese alloy of claim 26, wherein a volume fraction of the manganese carbide precipitates is 

43.	(Currently amended) The wrought article of claim 30, wherein the wrought article further comprises graphite particles in  contact with or surrounded by manganese carbide precipitates.

44.	(Currently amended) The wrought article of claim 30, a volume fraction of the manganese carbide precipitates is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734